Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/2022.
In response to applicant’s traversal and for clarity of the record, reasons for restriction are detailed below: 
Claims are drawn to 3 distance inventions:
I. Claims 1-9, drawn to a multitool system installed to a flying vehicle, classified in B25J 11/005.
II. Claims 10-16 , drawn to an arm functioning as a pick-and-place module, installed to a flying vehicle, classified in B25J 9/02.
III. Claims 17-22, drawn to an apparatus and method for use of a set of tools arranged for use by a collet-equipped UAV, classified in G08G 5/003.
The inventions are independent or distinct, each from the other because: Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to different types of UAV-based repair systems,  I comprising a multitool attached to a UAV, II comprising a pick and place arm attached to a UAV, and III comprising a collet-based tool management system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
The inventions require a different field of search, substantially different search strategies and search queries are required to fully search the three groupings as separate searches over aircraft-installed multitools, aircraft-installed manipulation arms, and tools station set up for aircraft use must be separately searched, with minimal overlap.  A vehicle having an installed multi-tool as in Group 1 is mutually exclusive to a vehicle having an arm used to pick up a variety of tools as in Group 2, and vehicles containing the respective attachments often require different additional features, such as a dynamic weight balancing for a vehicle having a mobile arm.  Furthermore, neither is directly related to Group 3, which is focused on a tool station with specialized mounting hardware, and method of using said tools.  As such, a separate search strategy is required for all three groupings, focusing on 1) a UAV having a multitool, 2) a UAV having a manipulation arm, and 3) a specialized tool station set up for use by a UAV combined with flight plan management.
Claim Objections
Claim 24 is objected to because of the following informalities:  The claim appears to be an independent claim written as a dependent claim.  Claim 24 is a method claim, and therefore cannot depend from an apparatus claim such as Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (KR 20180009803), herein after referred to as Kim.
Kim teaches an apparatus comprising:
an unmanned aerial vehicle and a multi-tool module coupled to the unmanned aerial vehicle ([Fig 1] [0138] “The cleaning tool portions 132a, 132b, 132c, 132d, 132e, and 132f have various shapes.”)
wherein: the unmanned aerial vehicle comprises a body frame, ([Fig 1, Item 110])
a plurality of rotor motors mounted to the body frame, ([Fig 1, Item 141])
and a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors, ([Fig 1, Item 142])
and the multi-tool module comprises a hub which is rotatable about an axis of rotation, ([Fig 2, Item 157] [0036] “The lower extension rod 157b of the extension rod 157 rotates with respect to the main body 120 about the axial direction independently with respect to the upper extension rod 157a based on the connection boundary surface 157c in one direction of the drone flying vehicle. A cleaning tool unit corresponding to can be selected.")
a plurality of arms having respective first ends coupled to the hub, ([Fig 1] [0028] “"The drone flying vehicle according to an embodiment of the present invention includes at least one brush support 131 extending from the circumferential surface of the lower extension rod 157b and a cleaning tool part 132a disposed at an end of each brush support 131 . , 132b, 132c, 132d, 132f).")
a plurality of tools mounted to respective second ends of respective arms of the plurality of arms, ([Fig 1, Item 132])
and a first motor operatively coupled to drive rotation of the hub. ([0021] “In addition, the cleaning drone flying vehicle of the present invention is further provided with a cleaning tool driving case accommodating an actuator and a battery for rotation of the lower extension rod and driving of the cleaning tool unit at a lower portion of the lower extension rod, and the main body includes the A battery that drives the propeller is housed.”)
Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim.
Kim teaches the system of Claim 1, as well as:
wherein: the multi-tool module further comprises a base; ([Fig 1, Item 159])
and the hub comprises an inner cylinder which is rotatable relative to the base. ([0027] “The extension rod 157 is an upper extension rod 157a extending from the main body 120, and a lower extension rod 157b that is  separated from the upper extension rod 157a at the connection interface 157c and can rotate independently.”)
Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim.
Kim teaches the system of Claim 1, as well as:
wherein the plurality of tools comprises a cleaner and a dryer. ([0038] “Referring to FIG. 1 , the cleaning tool unit 132a may have a flat shape for cleaning corners or corners. 527 The cleaning tool unit 132a may be made of a flexible material to be a squid for removing moisture.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu (US 20170075351), herein after referred to as Liu.
Kim teaches the system of Claim 2, but does not explicitly teach:
wherein the hub further comprises a capped head which caps a topmost portion of the inner cylinder.
In the same field of endeavor, Liu teaches:
wherein the hub further comprises a capped head which caps a topmost portion of the inner cylinder. ([Fig 5, Item 382])
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include a caped head to the tool hub as taught by Liu to provide payload rotation around 1 or more axes and stabilize the payload [0084]. Motivation to combine Kim with Liu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu.
Modified Kim teaches the system of Claim 3, and Kim further teaches:
the plurality of arms ([Fig 1])
 Kim does not explicitly teach:
wherein: the capped head is translatable relative to the topmost portion of the inner cylinder;
and the plurality of arms are fixedly coupled to the capped head.
In the same field of endeavor, Liu teaches:
wherein: the capped head is translatable relative to the topmost portion of the inner cylinder; ([Fig 5, Item 382] [0084] “The gimbal may comprise a single actuator or a plurality of actuators 381, 382 and 383 configured to provide rotation of the payload about one or more axes of rotation and stabilize the movement of the payload. In some embodiments, the gimbal may be adapted to control the state of the payload (e.g., position and/or orientation) relative to the UAV. For example, the gimbal may be configured to move the payload relative to the UAV (e.g., with respect to one, two, or three degrees of translation and/or one, two, or three degrees of rotation)”)
and the [arm is] fixedly coupled to the capped head. ([Fig 5, Item 382] [0084] “The gimbal may comprise a single actuator or a plurality of actuators 381, 382 and 383 configured to provide rotation of the payload about one or more axes of rotation and stabilize the movement of the payload. In some embodiments, the gimbal may be adapted to control the state of the payload (e.g., position and/or orientation) relative to the UAV. For example, the gimbal may be configured to move the payload relative to the UAV (e.g., with respect to one, two, or three degrees of translation and/or one, two, or three degrees of rotation)”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include a translatable capped head  and arms coupled to the capped head as taught by Liu to provide payload rotation around 1 or more axes and stabilize the payload [0084]. Motivation to combine Kim with Liu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu.
Modified Kim teaches the system of Claim 3, but Kim does not explicitly teach:
and the plurality of arms are fixedly coupled to the capped head.
In the same field of endeavor, Liu teaches:
and the plurality of arms are fixedly coupled to the capped head. ([Fig 5, Item 385] [0084] “The gimbal may comprise a single actuator or a plurality of actuators 381, 382 and 383 configured to provide rotation of the payload about one or more axes of rotation and stabilize the movement of the payload. In some embodiments, the gimbal may be adapted to control the state of the payload (e.g., position and/or orientation) relative to the UAV. For example, the gimbal may be configured to move the payload relative to the UAV (e.g., with respect to one, two, or three degrees of translation and/or one, two, or three degrees of rotation)” A single actuator implies a fixed coupling)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include arms couple to the capped head of the tool hub as taught by Liu to provide payload rotation around 1 or more axes and stabilize the payload [0084]. Motivation to combine Kim with Liu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim, further in view of Kim.
Modified Kim teaches the system of Claim 5, and Kim further teaches:
wherein the multi-tool module further comprises: a ring which is translatable along the inner cylinder; and a plurality of links, each link having one end rotatably coupled to the ring and another end rotatably coupled to a respective arm of the plurality of arms. (The mechanism of an umbrella opening and closing, using a translatable ring rotatably connected to a plurality of arms, is well known to an average person, such as one having ordinary skill in the art.  Furthermore, Kim states: [0027] “The fixing rod 122b and the extension rod 157 are in the form of a hollow inside which is empty, and the conduit and/or electric wire extending from the components inside the body 120 is the fixing rod 122b ) through the central portion of the water tank unit 122 and may extend into the extension rod 157”)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim, further in view of Kim.
Modified Kim teaches the system of Claim 5, and Kim further teaches:
wherein the multi-tool module further comprises a plurality of linear actuators, each linear actuator having one end rotatably coupled to a respective arm of the plurality of arms. ([0027] “Since the extension rod 157 may be extended in a telescopic manner, its axial length may be variable as needed. ... The extension rod 157 is an upper extension rod 157a extending from the main body 120, and a lower extension rod 157b that is separated from the upper extension rod 157a at the connection interface 157c and can rotate independently." [0031] "Meanwhile, as shown in FIG. 4B , the cleaning tool driving case 159 includes a battery 159b and an actuator (eg, a stepping motor) for operation for selection and driving of the cleaning tool unit regardless of the flight of the drone. (159a).")
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang (US 20190373173), herein after referred to as Wang.
Kim teaches the system of Claim 1, but does not explicitly teach:
wherein: the unmanned aerial vehicle further comprises a payload support frame pivotably coupled to the body frame;
the multi-tool module is attached to the payload support frame;
and the payload support frame comprises a plurality of surface attachment devices.
In the same field of endeavor, Wang teaches:
wherein: the unmanned aerial vehicle further comprises a payload support frame pivotably coupled to the body frame; ([0082] “The frame assembly may comprise one or more frame components that may rotate relative to one another and/or the movable object." [00436] "The carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload." [0436] "The carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload.")
the [tool module] is attached to the payload support frame; ([Fig 4, item 404] [Fig 8, Item 808a])
and the payload support frame comprises a plurality of surface attachment devices. ([0079] “In one example, when a platform is formed of a single continuous assembly, the single continuous assembly may have multiple interfaces that may couple to the various carriers.”)
The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to include a pivotably-mounted frame to which modules can be attached, as taught by Wang to support multiple camera gimbals [0006]. Motivation to combine Kim with Wang to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Murphy (US 20120136630), herein after referred to as Murphy.
Kim teaches the system of Claim 1, but Kim does not explicitly teach:
wherein the plurality of tools comprises a subtractive repair tool and an additive repair tool.
In the same field of endeavor, Murphy teaches:
wherein the plurality of tools comprises a subtractive repair tool and an additive repair tool. ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well." [0034] "The head 832 can also be used for the application of paint, adhesives and/or sealing material to the desired areas under repair.")
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate an additive and subtractive repair tool as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Badger (US 20190338759), herein after known as badger, and Laditka (US 4603999), herein after known as Laditka.
Modified Kim teaches the system of Claim 1, and Kim further teaches:
(a) flying the unmanned aerial vehicle toward a structure to be repaired with the multi-tool module being carried by the unmanned aerial vehicle; ([[Figs 6-8, wherein W is the area of work being flown towards] [0051] “In this case, as the center of gravity of the drone moves in the direction toward the structure, the entire drone moves while tilting in the direction toward the structure, such as the outer wall of the building, and moves in the direction toward the structure by its own weight.”)
(c) rotating the hub until a first tool of the plurality of tools overlies the area on the surface of the structure; ([0020] “In addition, according to the drone flying system according to the present invention, a plurality of cleaning tool parts are extended to a predetermined position while maintaining the flight direction of the vehicle by having various types of brushes and rotating the installed extension rod to selectively use various brushes This makes it possible, and the approach angle of the cleaning brush can be adjusted”)
(d) using the first tool of the plurality of tools to perform a first repair operation on the area on the surface of the structure; ([0020] “In addition, according to the drone flying system according to the present invention, a plurality of cleaning tool parts are extended to a predetermined position while maintaining the flight direction of the vehicle by having various types of brushes and rotating the installed extension rod to selectively use various brushes This makes it possible, and the approach angle of the cleaning brush can be adjusted”)
Kim does not explicitly teach:
(b) landing the unmanned aerial vehicle on a surface of the structure near an area on the surface of the structure having the anomaly;
(e) rotating the hub until a second tool of the plurality of tools overlies the area on the surface of the structure;
and (f) using the second tool of the plurality of tools to perform a second repair operation on the area on the surface of the structure,
wherein steps (c) through (f) are performed while the unmanned aerial vehicle is parked on the surface of the structure.
In the same field of endeavor, Badger teaches:
(b) landing the unmanned aerial vehicle on a surface of the structure near an area on the surface of the structure having the anomaly; ([0045] "The UAV 92 may be remotely operated from the ground near the base of the tower 12 so that the repair system 40 may be positioned on the wind turbine blade 22 without the need for a crane or a scaffold. The UAV 92 may be particularly useful for the wind turbine blade 22 that is parked in a horizontal position as is shown in FIGS. 1 and 3A. The UAV 92 may simply land the repair system 40 on a horizontally disposed leading edge 24 of the wind turbine blade 22." [0046] "Once a repair is completed, as is described above, the UAV 92 may be utilized to move the repair system 40 to another location on the wind turbine blade 22, to move the repair system 40 onto another wind turbine blade 22 of the wind turbine 10, or to remove the repair system 40 from the wind turbine 10 when repairs are complete. The UAV 92 may also move the repair system 40 to the ground to replenish the hopper 66, to download information from the processing system 46, or for other reasons (e.g., maintenance of the repair system 40).")
wherein steps (c) through (f) are performed while the unmanned aerial vehicle is parked on the surface of the structure. ([Fig 3A] UAV is integral to the work machine and thus remains in place while repair takes place)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to land on the surface of the structure being repaired, and remain for the duration of the repair operation, as taught by Badger to provide a machine for repair a wind turbine blade [0045]. Motivation to combine Kim with Badger to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Laditka teaches:
(e) rotating the hub until a second tool of the plurality of tools overlies the area on the surface of the structure; ([Col 2, Ln 44-50] “An apparatus embodying the preferred practice of the invention includes a support carriage, a frame and a power-driven finishing assembly. The finishing assembly is provided with a plurality of working tools which are rotated about a central axis to bring the tools sequentially into contact with a traffic surface area being treated”)
and (f) using the second tool of the plurality of tools to perform a second repair operation on the area on the surface of the structure, ([Col 2, Ln 64 - Col 3, Ln 1] “In preferred practice, the tools include a spreading tool which takes the form of a blade, and a mixing tool which takes the form of a rake. Blade and rake tools preferably are mounted in an alternating array for sequential contact with portions of a surface being treated”)
	The above pieces of prior art are considered analogous as they both represent inventions in the multi-arm tool field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to rotate the different attachments of a multi-arm tool to the same location to perform different jobs ,as taught by Laditka to perform multiple steps needed on a section of road surface [Col 2]. Motivation to combine Kim with Laditka to a person having ordinary skill in the art comes from the prior art being analogous in the field of multitools and knowledge well known in the art, as well as from Kim [0055].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim in view of Murphy.
Modified Kim teaches the system of Claim 24, but Kim does not explicitly teach:
wherein the first repair operation comprises subtracting material from the surface of the structure
and the second repair operation comprises adding material to the surface of the structure.
In the same field of endeavor, Murphy teaches:
wherein the first repair operation comprises subtracting material from the surface of the structure ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well.”)
and the second repair operation comprises adding material to the surface of the structure. ([0034] “The head 832 can also be used for the application of paint, adhesives and/or sealing material to the desired areas under repair.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate an additive and subtractive repair tool as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim in view of Murphy.
Modified Kim teaches the system of Claim 25, but Kim does not explicitly teach:
wherein the material is subtracted by sanding.
In the same field of endeavor, Murphy teaches:
wherein the material is subtracted by sanding. ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate sanding as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim, further in view of Kim.
Modified Kim teaches the system of Claim 24, and Kim further teaches:
wherein the first repair operation comprises cleaning the surface of the structure and the second repair operation comprises drying the surface of the structure. ([0038] “Referring to FIG. 1 , the cleaning tool unit 132a may have a flat shape for cleaning corners or corners. 527 The cleaning tool unit 132a may be made of a flexible material to be a squid for removing moisture.”)
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim, further in view of Kim.
Modified Kim teaches the system of Claim 24, and Kim further teaches:
wherein the structure is an airplane on the ground. ([Fig 1] Claim merely recites an intended use of the apparatus of Claims 1 and 24, that of the structure being an airplane.  Furthermore, it can be considered a mere design choice to base the operation of the UAV around a landed airplane rather than a flying airplane, or the other structures worked on by UAVs and rotating sequential multitools)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engle (US 20170297745), which teaches a system of using a drone to inspect an aircraft while the aircraft is in flight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663